Píearson, J.
The defendant, for a valuable consideration, agreed to keep and stand the ho-rse at the two stations for the benefit of the plaintiff. This he failed to do; and we can see no reason, wherefore, he should not be made liable for a breach of his contract.
In regard to the measure of damages, as the amount of the horse’s earnings was, or ought to have been, peculiarly within the knowledge of the defendant, it was proper, under the *552circumstances, to allow the fact, that the parties had estimated it as equivalent to $100, to go to the jury, as some evidence upon the question of damages.
Per Curiam.
Judgment affirmed.